DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2021 has been entered.
3.	Applicant’s election of Group I, claims 1, 4-5, 19, 47-48 without traverse in the reply filed on 03/31/2022 is acknowledged.
4.	Claims 1, 4-5, 9-10, 12-14, 16, 19, 44-49 pending. Claims 1, 4-5, 19, 47-48 are under examination on the merits. Claims 9-10, 12-14, 16, 44-46, 49 are withdrawn to a non-elected invention from further consideration. Claims 2-3, 6-8, 11, 15, 17-18, 20 (missing), 21-42, 43 (missing) are cancelled. 
5.	The objections and rejections not addressed below are deemed withdrawn.	
6.	Applicant’s arguments with respect to claims 1, 4-5, 19, 47-48 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claim 47 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 47 is dependent upon cancelled claim 17, and is thus indefinite. For the purpose of examination against the prior art, claim 47 is construed to be dependent upon claim 19. 

9.	Claim 48 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 48 is dependent upon cancelled claim 17, and is thus indefinite. For the purpose of examination against the prior art, claim 48 is construed to be dependent upon claim 19.
 
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 4-5, 19, 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (Cucurbituril-Modulated Supramolecular Assemblies: From Cyclic Oligomers to Linear Polymer, Chem. Eur. J., 2012, 18, 5087–5095, hereinafter “Qian”) in view of Smith et al. ( Deep Eutectic Solvents (DESs) and Their Applications, Chem. Rev., 2014, 114, 11060−11082, hereinafter “Smith”). 

	Regarding claims 1,4-5: Qian teaches a composition comprising a macrocyclic host dissolved in an ionic liquid and a macrocyclic host in complex with a guest molecule as shown below (Page 5088, left Col., Scheme 1; Page 5090, left Col., Fig. 4). Qian does not expressly teach a deep eutectic solvent.


    PNG
    media_image1.png
    272
    350
    media_image1.png
    Greyscale
          
    PNG
    media_image2.png
    256
    373
    media_image2.png
    Greyscale

However, Smith teaches deep eutectic solvents (DESs) are now wildly acknowledged as a new class of ionic liquids (ILs) and their applications (Page11060, right Col., Introduction, line 1-3). Smith teaches while DESs and conventional ILs have different chemical properties, they have similar physical properties, in particular the potential as tunable solvents that can be customized to a particular type of chemistry; they also exhibit a low vapor pressure, relatively wide liquid-range, and nonflammability. DESs have several advantages over traditional ILs such as their ease of preparation, and easy availability from relatively inexpensive components (the components themselves are toxicologically well-characterized, so they can be easily shipped for large scale processing); they are, however, in general less chemically inert (Page 11062, left Col, 2.Properties of DESs, lines 1-10) with benefit of providing comparatively low production cost with respect to conventional ILs (such as imidazolium based liquids) and permits large scale applications (Page 11062, left Col., 1st para, lines 1-4). 
In an analogous art of composition comprising ionic liquid solvent, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the ionic liquid by Qian, so as to include deep eutectic solvents as taught by Smith, and would have been motivated to do so with reasonable expectation that this would result in providing comparatively low production cost with respect to conventional ILs (such as imidazolium based liquids) and permits large scale applications as suggested by Smith (Page 11062, left Col., 1st para, lines 1-4). Since the limitation of claims 1, 9 fail to define a contribution over Qian in view of Smith, they fail to constitute a special technical feature and hence there is lack of unity between the cited claims.   

	Regarding claim 19: Qian teaches a method of preparing the composition, the method comprising the step of mixing solvent with a host in complex with one or more guests (Page 5092; right Col., Experimental Section, 2nd para, lines 1-12). Qian does not expressly teach a solvent being a deep eutectic
However, Smith teaches deep eutectic solvents (DESs) are now wildly acknowledged as a new class of ionic liquids (ILs) and their applications (Page11060, right Col., Introduction, line 1-3). Smith teaches while DESs and conventional ILs have different chemical properties, they have similar physical properties, in particular the potential as tunable solvents that can be customized to a particular type of chemistry; they also exhibit a low vapor pressure, relatively wide liquid-range, and nonflammability. DESs have several advantages over traditional ILs such as their ease of preparation, and easy availability from relatively inexpensive components (the components themselves are toxicologically well-characterized, so they can be easily shipped for large scale processing); they are, however, in general less chemically inert (Page 11062, left Col, 2.Properties of DESs, lines 1-10) with benefit of providing comparatively low production cost with respect to conventional ILs (such as imidazolium based liquids) and permits large scale applications (Page 11062, left Col., 1st para, lines 1-4). 
In an analogous art of composition comprising ionic liquid solvent, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the ionic liquid by Qian, so as to include deep eutectic solvents as taught by Smith, and would have been motivated to do so with reasonable expectation that this would result in providing comparatively low production cost with respect to conventional ILs (such as imidazolium based liquids) and permits large scale applications as suggested by Smith (Page 11062, left Col., 1st para, lines 1-4). Since the limitation of claims 1, 9 fail to define a contribution over Qian in view of Smith, they fail to constitute a special technical feature and hence there is lack of unity between the cited claims.   

	Regarding claims 47-48: Qian teaches a method of preparing the composition, the method comprising the step of mixing solvent with a host in complex with one or more guests (Page 5092; right Col., Experimental Section, 2nd para, lines 1-12). Qian does not expressly teach comprising mixing a first component of the deep eutectic solvent with the host and then subsequently mixing a further component of the deep eutectic solvent together with the first component and the host or  further comprising first mixing a guest with the deep eutectic solvent and then adding the host. 
However, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since changing the order of steps does not render a claimed process nonobvious over the prior art, see Exparte Rubin, 128 USPQ 440,441,442 (POBA 1959), and order of step is within the level ordinary skill in the art. 
Response to Arguments
12.	 Applicant’s arguments with respect to claims 1, 4-5, 19, 47-48 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Examiner Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
05/11/2022